Exhibit 10.15
FIRST AMENDMENT
TO THE TENTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     THIS FIRST AMENDMENT TO THE TENTH AMENDED AND RESTATED SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (this “Amendment”).
     WHEREAS, Sysco Corporation (the “Corporation”) established the Sysco
Corporation Supplemental Executive Retirement Plan (the “SERP”), originally
effective July 3, 1988, to provide certain highly compensated management
personnel a supplement to their retirement pay so as to retain their loyalty and
to offer them a further incentive to maintain and increase their standard of
performance; and
     WHEREAS, the Board of Directors of the Corporation (the “Board”) has
adopted that certain Tenth Amended and Restated Sysco Corporation Supplemental
Executive Retirement Plan (the “Plan”) pursuant to a plan document effective
generally as of August 27, 2010; and
     WHEREAS, pursuant to Section 10.1 of the Plan, the Compensation Committee
(the “Committee”) of the Board may amend the Plan at any time as the Committee
deems advisable by an instrument in writing; and
     WHEREAS, the Committee has determined that it is in the best interests of
the Corporation and its stockholders to amend the Plan to limit the
participation of employees of the Corporation in the Plan to those employees who
are Participants in the Plan as of May 20, 2011.
     NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
May 20, 2011.
(Capitalized terms used but not otherwise defined herein shall have the meaning
given them in the Plan.)
     1. Section 2.1 of the Plan is hereby deleted in its entirety and replaced
with the following:
     “2.1 Eligibility. Unless otherwise determined by the Compensation Committee
in its sole discretion, only those Company employees who were Participants in
the Plan as of May 20, 2011 shall be eligible to participate in the Plan. For
purposes of clarification, this Section 2.1 is not applicable to the Program,
which has unique eligibility requirements as set forth in Section 2.1 of the
Program.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, The Corporation has caused this First Amendment to be
executed this 27th day of May, 2011, effective as set forth herein.

                  SYSCO CORPORATION    
 
           
 
  By:
Name:   /s/ Russell T. Libby
 
Russell T. Libby    
 
  Title:   Vice President, General Counsel and Corporate Secretary    

ATTEST:

         
By:
Name:
  /s/ Thomas P. Kurz
 
Thomas P. Kurz    
Title:
  Vice President, Deputy General Counsel    
 
  and Assistant Secretary    

 